Citation Nr: 0609304	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  04-10 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a left foot disability.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for degenerative joint disease of the cervical 
spine.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a cold injury to the feet.

4.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for cerebral arteriosclerosis, claimed as 
residuals of brain thrombosis.

5.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a right foot disability.

6.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

7.  Entitlement to service connection for decreased vision.

8.  Entitlement to service connection for a left hip 
disability.

9.  Entitlement to service connection for a right hip 
disability.

10.  Entitlement to service connection for a psychiatric 
disorder.

11.  Entitlement to a disability rating in excess of 20 
percent for cervical myositis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from September 2001 and January 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.

The September 2001 rating decision found that the veteran had 
not submitted new and material evidence to reopen a claim of 
entitlement to service connection for residuals of cold 
injury to the feet.  The veteran filed a notice of 
disagreement in October 2001, wherein he specifically 
contested the claim for service connection for residuals of 
cold injury.  The RO furnished the veteran a statement of the 
case that addressed this issue in November 2001.  The veteran 
filed contentions, which the Board construes to be his 
substantive appeal in March 2002, thereby perfecting his 
appeal in this matter.

The January 2003 rating decision, with an enclosed letter to 
the veteran notifying him of the decision and his appellate 
rights, was issued on February 12, 2003.  A statement of the 
case as to the listed issues, as well as an accompanying 
letter to the veteran, was prepared on April 11, 2003.  In 
November 2003, the veteran submitted evidence regarding his 
claims which necessitated the issuance of a supplemental 
statement of the case on January 23, 2004.  The RO received 
the veteran's substantive appeal regarding the listed issues 
on March 8, 2004.  Pursuant to 38 C.F.R. § 20.302(b)(2), the 
Board finds that the veteran has filed a timely appeal in 
this case.

Although the January 2003 rating decision addressed the 
issues of entitlement to service connection for residuals of 
cerebral arteriosclerosis claimed as brain thrombosis and for 
a right foot congenital deformity on the merits, the Board 
notes that both issues were previously denied on such bases 
in a June 1984 Board decision and an unappealed September 
1996 rating decision.  Therefore, the Board has a duty, under 
applicable law, to address the "new and material evidence" 
requirement in these claims.  If it is found that no new and 
material evidence has been submitted, the merits of the 
claims may not be considered.  Barnett v. Brown, 8 Vet. App. 
1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

Alternatively, the January 2003 rating decision addressed the 
issue of entitlement to service connection for arthritis of 
the lumbar spine, joined with the claim of entitlement to 
service connection for arthritis of the cervical spine.  Both 
issues were determined on the basis of whether new and 
material evidence had been submitted to reopen the claims.  
The Board notes that the earlier June 1984 Board decision 
addressed the issue of entitlement to arthritis of the 
cervical spine exclusively.  A later, October 1993 rating 
decision noted that the veteran's service-connected 
disability was unrelated to his current neck and back 
complaints.  The rating decision confirmed an August 1993 
rating decision, not of record.  A June 1995 rating decision 
included degenerative joint disease and disc disease of the 
lumbar spine with that of the cervical spine, as a 
nonservice-connected disability.  There is no evidence of 
record that the veteran was properly notified that service 
connection for degenerative joint disease of the lumbar spine 
had been denied or of his appellate rights.  Therefore, the 
issue will be addressed on a de novo basis.

During an earlier appeal, the Board remanded the veteran's 
claim for an earlier effective date for an increased rating 
in November 2000.  However, the veteran subsequently withdrew 
his appeal of the issue in correspondence received in June 
2001.  Therefore, the issue is no longer for appellate 
consideration.  

In January 2005, the Board granted the veteran's motion to 
have his case advanced on the Board's docket. 

In February 2005, the Board remanded the veteran's claims for 
further development and adjudication.  This having been 
completed, these claims are again before the Board.

The issue of entitlement to a disability rating in excess of 
20 percent for cervical myositis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 1999 rating decision, the RO denied the 
veteran's application to reopen a claim of entitlement to 
service connection for a left foot disability; the next month 
the veteran was notified of the decision and his appellate 
rights; the veteran did not appeal this determination and the 
decision became final.

2.  Evidence received into the claims file since the June 
1999 rating decision is not by itself, or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  In a June 1984 decision, the Board denied the veteran's 
claim of entitlement to service connection for degenerative 
joint disease of the cervical spine; the same month the 
veteran was notified of the decision and his appellate 
rights; the veteran did not appeal this determination and the 
decision became final.

4.  No new and material evidence regarding degenerative joint 
disease of the cervical spine has been added to the record 
since the June 1984 Board decision; the evidence of record is 
cumulative and redundant, and does not, when considered with 
previous evidence of record, relate to an unestablished fact 
necessary to substantiate the veteran's claim of entitlement 
to service connection, nor raise a reasonable possibility of 
substantiating the claim.

5.  In an April 1999 rating decision, the RO denied the 
veteran's application to reopen a claim of entitlement to 
service connection for a cold injury to the feet; the veteran 
was notified of the decision and his appellate rights; the 
veteran did not appeal this determination and the decision 
became final.

6.  Evidence received into the claims file since the April 
1999 rating decision is not by itself, or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.

7.  In a June 1984 decision, the Board denied the veteran's 
claim of entitlement to service connection for cerebral 
thrombosis; the same month the veteran was notified of the 
decision and his appellate rights; the veteran did not appeal 
this determination and the decision became final.

8.  No new and material evidence regarding cerebral 
arteriosclerosis claimed as residuals of brain thrombosis has 
been added to the record since the June 1984 Board decision; 
the evidence of record is cumulative and redundant, and does 
not, when considered with previous evidence of record, relate 
to an unestablished fact necessary to substantiate the 
veteran's claim of entitlement to service connection, nor 
raise a reasonable possibility of substantiating the claim.

9.  In a September 1996 rating decision, the RO denied the 
veteran's application to reopen a claim of entitlement to 
service connection for a right foot disability; the same 
month the veteran was notified of the decision and his 
appellate rights; the veteran did not appeal this 
determination and the decision became final.

10.  Evidence received into the claims file since the 
September 1996 rating decision is not by itself, or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

11.  Degenerative joint disease of the lumbar spine is not 
related to a disease or injury in service. 

12.  Decreased vision is not related to a disease or injury 
in service.

13.  A left hip disability is not related to a disease or 
injury in service. 

14.  A right hip disability is not related to a disease or 
injury in service. 

15.  A psychiatric disorder, to include depression, is not 
related to a disease or injury in service. 


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
claims of entitlement to service connection for a left foot 
disability, degenerative joint disease of the cervical spine, 
a cold injury to the feet, cerebral arteriosclerosis, or a 
right foot disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2005).

2.  Degenerative joint disease of the lumbar spine was not 
incurred in or aggravated by active military service, and may 
not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

3.  Decreased vision was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110 (West 
2002); 38 C.F.R. §§ 3.303 (2005).

4.  A left hip disability was not incurred in or aggravated 
by active military service, and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

5.  A right hip disability was not incurred in or aggravated 
by active military service, and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

6.  A psychiatric disorder, to include depression, was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

With respect to the veteran's application to reopen his 
finally decided claims of service connection, the VCAA states 
that nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  VA 
has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a finally decided claim.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).

The rule is effective November 9, 2000, with exceptions, to 
include the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

Here, the RO, in letters dated in June 2001, August 2002, 
November 2003, and March 2005, provided the veteran with the 
notice required under 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159(b).  Specifically, the veteran was furnished notice 
of the types of evidence needed in order to substantiate his 
claims for service connection, increased rating, and for 
reopening finally decided claims, as well as the types of 
evidence VA would assist him in obtaining.  The veteran was 
also generally invited to send information or evidence 
relevant to his claims to VA.  

In addition, the veteran and his representative were provided 
with copies of the September 2001, January 2003, and February 
2004 rating decisions, November 2001 and April 2003 
Statements of the Case, and April 2002, January and March 
2004, and November 2005 Supplemental Statements of the Case.  
These documents provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claims.  By way of these documents and the 
letters sent to the veteran by the RO, the veteran was also 
specifically informed of the cumulative evidence previously 
provided to VA, or obtained by VA on his behalf.  

At this point, the Board notes that during the pendency of 
this appeal, on March 3, 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, increased 
rating, and for reopening previously denied claims, but he 
was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, 
however, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In this 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claims for service 
connection and for his applications to reopen preciously 
denied claims, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506 (regarding notice for five elements of a claim), and 
38 C.F.R. § 3.159(b) (the content of the notice requirement, 
pertaining to the evidence in the claimant's possession or a 
similar request to that effect).  See also, Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this context, it is 
well to observe that the VCAA requires only that the duty to 
notify be satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. App. 553 
(1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims.  38 U.S.C.A. § 5103A (West 2002).  
Specifically, the information and evidence associated with 
the claims file consists of the veteran's service medical 
records, private and VA medical treatment records, VA 
examinations, the testimony of the veteran before the RO, and 
statements submitted by the veteran, and his representative 
in support of the claims.  Moreover, the Board notes that 
this matter has been previously remanded for additional 
development and adjudication.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims.  Moreover, the veteran's 
representative has been given the opportunity to submit 
written argument.  Therefore, under the circumstances of this 
case, VA has satisfied its duty to assist the veteran in this 
case.  Accordingly, further development and further expending 
of VA's resources is not warranted and adjudication of his 
claims on appeal poses no risk of prejudice to the veteran.  
See 38 U.S.C.A. § 5103A; see, also, Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

II.  Whether new and material evidence has been received to 
reopen previously denied claims of entitlement to service 
connection for a left foot disability, a right foot 
disability, and a cold injury to the feet.

Generally, a claim that has been denied in a Board decision 
or an unappealed RO decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 511(a), 7103(c), 7104(a), 
7105(c); 38 C.F.R. §§ 20.1100; see also Hayslip v. Principi, 
364 F.3d 1321 (Fed. Cir. 2004).  An exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

Here, the Board notes that the VCAA is effective November 9, 
2000, with the exception of the amendment to 
38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  The amended definition of new 
and material evidence, codified at 38 C.F.R. § 3.156(a), is 
not liberalizing and applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629; see also Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1353 
(Fed. Cir. 2003).  It does not apply to the appellant's 
application to reopen claims for a left foot disability, a 
right foot disability, and a cold injury to the feet, because 
these claims were filed at the RO prior to August 2001.    

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition.  
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  As defined by the regulation in effect when the 
appellant filed his applications to reopen the claims, new 
and material evidence meant evidence not previously submitted 
to agency decision makers, which bore directly and 
substantially upon the specific matter under consideration, 
which was neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled was so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  There was no requirement, however, 
that in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
created a reasonable possibility that the outcome of the case 
on the merits would be changed.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of former section 38 C.F.R. 
§ 3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

In this case, while the veteran has submitted volumes of 
evidence since the September 1996, April 1999, and June 1999 
denials of his claims, this evidence is not new and material 
to the veteran's claims.  

In this case, the veteran's claims file contains 
approximately three volumes of various kinds of evidence 
submitted by the veteran in connection with his claims since 
the previous denials of his claims.  These records are in 
many cases duplicates of records previously submitted to VA 
and, when they are not duplicates, they relate only to the 
ongoing treatment for the veteran's various current medical 
conditions.  For example, records submitted by the veteran 
indicate that the veteran has a left foot condition, to 
include moderate calcaneal spurring along the plantar aspect 
of the foot, mild hallux valgus, and degenerative changes at 
the metatarsophalangeal joint.  His right foot was noted to 
have an old deformity of the fifth metatarsal shaft, mild 
hallux valgus with cystic change in the first metatarsal, and 
a small calcaneal spur at the plantar fascia.  The veteran 
was also noted to have diabetic foot with pes planus hallux 
valgus and edema.  There is no evidence, however, indicating 
a nexus between the veteran's current foot conditions and his 
active service in 1952 to 1954.  

Here, the Board observes that the evidence submitted by the 
veteran indicates at the most that the veteran has had 
ongoing treatment and symptoms for his foot conditions.  This 
evidence is essentially redundant of the evidence before the 
RO at the time of the final RO decisions regarding his claims 
and only indicates continued treatment for his current or 
post-service conditions.  In this regard, the Board notes 
that medical evidence which merely documents continued 
diagnosis and treatment of disease, without addressing other 
crucial matters, such as medical nexus, does not constitute 
new and material evidence. See Cornele v. Brown, 6 Vet. App. 
59, 62 (1993).  

Based on the foregoing, the Board finds that the evidence, 
submitted since the last final decisions regarding the 
veteran's claims, contains no evidence that can be said to 
bear directly and substantially upon the specific matter 
under consideration, be considered to be neither cumulative 
nor redundant, or by itself or in connection with the 
evidence previously assembled be considered so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claims of service connection.  Having 
determined that no new and material evidence has been added 
to the record, the veteran's application to reopen claims of 
service connection for a left foot disability, a right foot 
disability, and a cold injury to the feet, must therefore be 
denied.

III.  Whether new and material evidence has been received to 
reopen previously denied claims of entitlement to service 
connection for degenerative joint disease of the cervical 
spine and cerebral arteriosclerosis.

In this case, the veteran seeks to reopen claims of 
entitlement to service connection for degenerative joint 
disease of the cervical spine and cerebral arteriosclerosis.  

A noted above, generally, a claim that has been denied in a 
Board decision or an unappealed RO decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 511(a), 
7103(c), 7104(a), 7105(c); 38 C.F.R. §§ 20.1100; see also 
Hayslip v. Principi, 364 F.3d 1321 (Fed. Cir. 2004).  An 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

Here, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

After reviewing the record, and for reasons expressed below, 
the Board is of the opinion that the veteran has not 
submitted new and material evidence sufficient to reopen his 
claims of entitlement to service connection for degenerative 
joint disease of the cervical spine and cerebral 
arteriosclerosis.

As before, the evidence submitted after the June 1984 Board 
decision is volumus, including approximately seven volumes of 
various kinds of evidence submitted by the veteran in 
connection with his claims.  As before, however, these 
records are largely multiple duplicates of the same records 
submitted to VA over and over again.  When condensed to take 
duplicates into consideration, the medical records submitted 
after June 1984 are not large in number and constitute only 
records of ongoing treatment and diagnoses for the veteran's 
various medical conditions.  

Specifically with respect to the veteran's claims for 
degenerative joint disease of the cervical spine and cerebral 
arteriosclerosis, the records dated since June 1984 indicate 
that the veteran has marked anterior spondylosis and cervical 
disc degeneration.  And with respect to the veteran's 
cerebral arteriosclerosis claim, the veteran's claims file 
indicates an impression of unspecified late EFF cerebral 
disease.  None of the records submitted after June 1984, 
however, indicate a nexus between the veteran's current 
conditions and his active service in 1952 to 1954.  

As before, the Board observes that the evidence submitted by 
the veteran indicates at the most that the veteran has had 
ongoing treatment and symptoms regarding his cervical spine 
and cerebral disease.  In this regard, the Board notes that 
medical evidence which merely documents continued diagnosis 
and treatment of disease, without addressing other crucial 
matters, such as medical nexus, does not constitute new and 
material evidence. See Cornele v. Brown, 6 Vet. App. 59, 62 
(1993).  

Based on the foregoing, the Board finds that the evidence, 
submitted since June 1984, contains no evidence that is not 
cumulative and redundant of the evidence before the Board in 
June 1984, and does not raise a reasonable possibility of 
substantiating the claims.  38 C.F.R. § 3.156(a).  
Accordingly, new and material evidence has not been submitted 
and the claims of entitlement to service connection for 
degenerative joint disease of the cervical spine and cerebral 
arteriosclerosis are not reopened. 

IV.  Entitlement to service connection.

Next, the veteran contends that he is entitled to service 
connection for degenerative joint disease of the lumbar 
spine, decreased vision, a left hip disability, a right hip 
disability, and for a psychiatric disorder.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  For certain chronic diseases, such as 
arthritis, a presumption of service connection arises if the 
disease is manifested to a degree of 10 percent within a year 
following discharge from service.  38 C.F.R. § 3.307, 3.309.  
Further, service connection may be granted for disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

The medical evidence in this case consists of the veteran's 
service medical records and post-service treatment records.  

The veteran's service medical records are silent regarding 
complaints of or treatment for any low back disability, 
decreased vision, bilateral hip disabilities or a psychiatric 
disorder.  The board finds this significant in light of 
complaints and treatment for other conditions, to include the 
veteran's neck, in service.  There is also no evidence in the 
veteran's file regarding diagnosis or treatment for these 
conditions within one year of service.  

After service, the veteran's medical records indicate that he 
has been noted to have degenerative changes in lower lumbar 
spine and also slightly in his pelvis and hip joints.  The 
veteran has also been noted to have minimal degenerative 
changes in the sacroiliac joints, greater on the left with 
slight sclerosis and minimal subchondral cysts.  Later 
treatment records indicate degenerative joint disease in the 
left hip, and moderate degenerative changes in the lumbar 
spine with grade I spondylolisthesis.  With respect to the 
right hip, small ring osteophytes were noted about the 
femoral neck, but no additional findings were noted.  The 
records also indicate that the veteran has been seen for 
possible depression and anxiety.  And with respect to his 
eyes, the veteran's medical records indicate that the veteran 
has been diagnosed with hyperopia and fitted for glasses.  In 
all the volumes of evidence in the veteran's claims file, 
however, there is no indication or medical opinion connecting 
any of these conditions to the veteran's active duty service 
in 1952 to 1954. 

Based on the foregoing, the Board finds that the evidence of 
record is against a finding that the veteran's current low 
back, bilateral hip, vision, and psychiatric disorders are 
related to his service.  There is no indication in the 
veteran's service records that he sought treatment for any of 
these conditions in service, and the veteran's post-service 
records do not indicate that any of these conditions are 
related to his service.  

While the Board does not doubt that the veteran believes that 
his current disabilities are related to his service, the 
Board notes that, as a layperson, the veteran is not 
competent to establish a medical diagnosis or show a medical 
etiology; such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  And while the veteran is competent to report his 
symptoms, his statements as to cause, onset or claimed 
aggravation must be supported by competent medical evidence.  
See Charles v. Principi, 16 Vet. App. 370 (2002); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

In sum, the medical evidence is against a finding that the 
veteran's current low back, vision, bilateral hip, and 
psychiatric disabilities had their onset in service.  And 
without medical evidence linking these conditions with his 
active duty service, there is no basis upon which to 
establish service connection.  Service connection for 
degenerative joint disease of the lumbar spine, a vision 
disorder, a right hip disability, a left hip disability, and 
a psychiatric disorder must therefore be denied.  


ORDER

1.  New and material evidence not having been submitted to 
reopen a claim of service connection for a left foot 
disability, the appeal is denied.

2.  New and material evidence not having been submitted to 
reopen a claim of service connection for a degenerative joint 
disease of the cervical spine, the appeal is denied.

3.  New and material evidence not having been submitted to 
reopen a claim of service connection for a cold injury to the 
feet, the appeal is denied.

4.  New and material evidence not having been submitted to 
reopen a claim of service connection for cerebral 
arteriosclerosis, the appeal is denied.

5.  New and material evidence not having been submitted to 
reopen a claim of service connection for a right foot 
disability, the appeal is denied.

6.  Service connection for degenerative joint disease of the 
lumbar spine is denied

7.  Service connection for decreased vision is denied.

8.  Service connection for a left hip disability is denied.

9.  Service connection for a right hip disability is denied.

10.  Service connection for a psychiatric disorder, to 
include depression, is denied.



REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim for a higher evaluation for his 
service-connected cervical myositis must be remanded for 
further action.

In a November 2005 statement, the veteran indicated that his 
service-connected neck condition had worsened since he was 
last evaluated by VA in June 2005.  Upon remand therefore, 
the veteran should be afforded a contemporaneous and thorough 
VA examination in connection with his claim.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43186 (1995).

In addition, as noted above, during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim, but he was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability.  As 
these questions are involved in the present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if the claim is granted, and 
also includes an explanation as to the type of evidence that 
is needed to establish both a disability rating and an 
effective date.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish a disability rating 
and effective date for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

2.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should schedule the veteran for an 
appropriate VA examination to determine 
the nature, extent, frequency and 
severity of the veteran's orthopedic and 
neurologic impairment related to his 
service-connected cervical myositis.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  

The examiner should identify and express 
an opinion as to the severity of any 
orthopedic manifestations (including 
decreased range of motion and the 
presence or absence of muscle spasm, 
guarding or localized tenderness, and 
their effect upon gait and spinal 
contour) of the veteran's neck 
disability.  The examiner should conduct 
all indicated tests and studies, to 
include X-rays and range of motion 
studies expressed in degrees and in 
relation to normal range of motion.  

In rendering this opinion, the examiner 
should fully describe any pain, weakened 
movement, excess fatigability, and 
incoordination present in the neck.  To 
the extent possible, the examiner should 
express any functional loss in terms of 
additional degrees of limited motion.  
The examiner should also specifically 
address whether there is muscle spasm on 
extreme forward bending; loss of lateral 
spine motion, unilateral, in a standing 
position; listing of the whole spine to 
the opposite side; positive Goldthwaite's 
sign; or abnormal mobility on forced 
motion.  And the examiner should express 
an opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during flare-
ups (if the veteran describes flare-ups), 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

If possible, the examiner should state 
whether the neck disability has been 
productive of any incapacitating 
episodes, which are defined as periods of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician or treatment by a physician, 
and if so, the frequency and duration of 
those episodes.  

With respect to any neurological 
impairment, the examiner should also 
identify all neurological symptoms of 
intervertebral disc syndrome, to include 
reflex changes, characteristic pain, and 
muscle spasm, and express an opinion as 
to their severity.  Any peripheral nerve 
or nerves involved, resulting from the 
service-connected neck disorder should be 
identified and described.  Any functional 
impairment of the extremities due to the 
disc disease should be identified

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  
      
3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review this 
claim.  The RO should take into account 
the changes to the rating criteria for 
evaluating back disabilities that became 
effective on September 23, 2002, and 
September 26, 2003.  The RO must provide 
adequate reasons and bases for its 
determinations, addressing all issues and 
concerns that were noted in this REMAND.  

4.  The veteran must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


